Citation Nr: 0919120	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  05-36 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected posttraumatic stress 
disorder (PTSD).

2.  Entitlement to a disability rating in excess of 20 
percent for a service-connected back disability. 

3.  Entitlement to service connection for hypertension, to 
include claimed as secondary to service-connected PTSD and/or 
as due to herbicide exposure.

4.  Entitlement to service connection for peripheral 
neuropathy, left lower extremity, claimed as secondary to the 
service-connected low back disability.  

5.  Entitlement to service connection for peripheral 
neuropathy, right lower extremity, claimed as secondary to 
the service-connected low back disability.  

6.  Entitlement to service connection for onychomycosis of 
toenails.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1958 to February 
1982.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In an August 2008 decision, the RO 
granted service connection for eczematous dermatitis and 
assigned an initial disability rating of 10 percent.  The 
Veteran has not expressed disagreement with that decision, 
and the issue is no longer before the Board.  

The Veteran presented testimony before a Decision Review 
Officer in August 2007 and at a Board hearing before the 
undersigned Veterans Law Judge in March 2009.  Transcripts of 
those hearings are associated with the Veteran's claim 
folder.

The Veteran and his representative submitted additional 
evidence, accompanied by a signed waiver of consideration of 
that evidence by the RO, at the March 2009 hearing.  The 
Board will consider the evidence.  38 C.F.R. § 20.1304 
(2008). 

The issues of an increased rating for a back disability, 
service connection for hypertension as secondary to PTSD, and 
service connection for onychomycosis of toenails are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Prior to October 2005, the Veteran's service-connected 
PTSD was manifested by occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or symptoms controlled by continuous 
medication.  

2.  Since October 2005, the Veteran's PTSD has been 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

3.  Throughout the rating period, the Veteran's PTSD has not 
been manifested by occupational and social impairment with 
reduced reliability and productivity and difficulty in 
establishing and maintaining effective work and social 
relationships.

4.  Peripheral neuropathy of the right lower extremity did 
not begin in service or within one year of separation and has 
not been shown to be otherwise related to service, to include 
as secondary to service-connected lumbar strain.  

5.  Peripheral neuropathy of the left lower extremity did not 
begin in service or within one year of separation and has not 
been shown to be otherwise related to service, to include as 
secondary to service-connected lumbar strain.  


CONCLUSIONS OF LAW

1.  Prior to October 2005, the criteria for an initial 
disability evaluation in excess of 10 percent for PTSD have 
not been met.  38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic 
Code 9411 (2008).

2.  Since October 2005, the criteria for a disability rating 
of 30 percent, but no more, have been met.  38 U.S.C.A. 
§§1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2008).

3.  The criteria for service connection for peripheral 
neuropathy, right lower extremity, have not been met.  38 
U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002), 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

4.  The criteria for service connection for peripheral 
neuropathy, left lower extremity, have not been met.  38 
U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002), 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

Regarding the Veteran's service connection claims, the RO 
provided the appellant pre-adjudication notice by letters 
dated in September 2003 and October 2004.  Complete notice 
was provided in October 2007, and the claims were 
readjudicated in an August 2008 Supplemental Statement of the 
Case.  

Regarding the Veteran's claim for an initial increased rating 
for PTSD, the Board notes that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case.  

Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The Veteran was notified that his claim was awarded 
with an effective date of July 29, 2003, the date of his 
claim, and a noncompensable rating was assigned.  He was 
provided notice how to appeal that decision, and he did so.  
In February 2005, the rating was increased to 10 percent, 
effective from July 2003, the date of the claim.  At that 
time, the Veteran was provided a statement of the case that 
advised him of the applicable law and criteria required for a 
higher rating, and he demonstrated his understanding of what 
was required to substantiate a higher rating in his argument 
included on his Substantive Appeal.  Although he was not 
provided pre-adjudicatory notice that he would be assigned an 
effective date in accordance with the facts found as required 
by Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
claims, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Initial Increased Rating for PTSD

The Veteran is seeking a disability rating for PTSD in excess 
of the currently assigned 10 percent.  Service connection for 
PTSD was granted in March 2004 and an initial noncompensable 
rating was assigned.  In February 2005, the rating was 
increased to 10 percent, effective from the date of the 
Veteran's claim.  In his March 2005 Substantive Appeal, the 
Veteran contends that his symptoms warrant a higher rating.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  An 
appeal from the initial assignment of a disability rating, as 
in this case, requires consideration of the entire time 
period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and to the Veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Consideration 
will also be given to the extent of social impairment, but an 
evaluation shall not be based solely on social impairment. 38 
C.F.R. § 4.126.

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Under DC 9411, a 10 percent 
rating is warranted where there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication.  

A 30 percent rating is for consideration where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although the patient generally 
functions satisfactorily with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events.)  38 
C.F.R. § 4.130, Diagnostic Code (DC) 9411.

A 50 percent rating for PTSD is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each Veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).

In evaluating psychiatric disorders, the VA has adopted the 
nomenclature of the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  See 38 C.F.R. § 4.130.  Diagnoses of 
mental disorders should conform to DSM-IV, and they often 
include an Axis V diagnosis, or a Global Assessment of 
Functioning (GAF) score.  GAF scores, which reflect the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  GAF scores 
ranging from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  GAF scores of 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores of 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

VA outpatient treatment records dated in February 2003 
indicate that the Veteran had been treated for PTSD for the 
past year.  He was afforded a VA examination in October 2003, 
in which he reported difficulty sleeping and intermittent 
flashbacks.  He stated that he experienced intrusive thoughts 
and memories triggered by conversations with other Veterans.  
On examination, the Veteran was oriented and did not exhibit 
impairments in expressive or receptive language abilities.  
His mental processing was not slowed, and his speech content 
did not reveal any delusions, hallucinations, depression, or 
suicidal or homicidal thoughts.  His affect was restricted in 
intensity but appropriate to content and situation.  The 
Veteran's recent and remote memory were good, as were his 
attention, concentration, judgment and insight.  The examiner 
diagnosed PTSD and assessed the Veteran's GAF as 70, noting 
that he had some symptoms but generally functioned well and 
maintained meaningful personal relationships.  

The evidence includes letters from T.F., Ph.D., dated between 
May 2004 and February 2009.  He reports that the Veteran has 
received mental health treatment since 1998 and the majority 
of his symptoms are directly related to PTSD.  He reports 
that the Veteran's symptoms include nightmares, intrusive 
thoughts, reliving traumatic experiences, avoidance, numbing, 
detachment and isolation, increased arousal, and reduced 
reliability with such symptoms as flattened affect, 
circumlocutory speech, panic attacks more than once a month, 
difficulty understanding complex commands, impairment of 
short and long term memory, impaired judgment and abstract 
thinking, disturbances of mood and motivation, and difficulty 
establishing and maintaining effective social relationships.  
He consistently assessed the Veteran's GAF as 45 to 50, and 
in each letter he states that the Veteran's GAF has fallen to 
between 35 and 40 "within the past few months."  In 
February 2009, T.F. states that his treatment of the Veteran 
began in 2004.  

The claims file contains a letter from J.S., a friend of the 
Veteran, who describes the Veteran's symptoms she has 
witnessed, such as sleep difficulties, heavy drinking, mood 
swings and suspiciousness.  

The Veteran underwent a VA examination in October 2005.  The 
examiner noted that he had received VA outpatient psychiatric 
treatment, including group therapy, since November 2003.  The 
Veteran reported that he had no hobbies and no friends and 
that he did not have motivation to do chores around the 
house.  He reported that his symptoms included depression, 
flashbacks, and bad dreams.  On examination, the Veteran was 
alert and his behavior was appropriate.  He stated that he 
had difficulty falling and staying asleep and he had 
nightmares 2 to 3 times per week.  He described his energy 
level as good, but he was irritable and had trouble with 
impulse control.  The examiner stated that his concentration 
skills were moderate and there was no gross impairment in 
cognitive function or communication.  He reported visual 
hallucinations 7 to 8 times per month and auditory 
hallucinations 3 to 4 times per year.  He had occasional 
suicidal ideation.  The examiner stated that the Veteran met 
the criteria for PTSD as well as major depressive disorder, 
and he assessed his GAF as 48.  The examiner concluded that 
the Veteran's PTSD symptoms, such as reduced tolerance for 
frustration, difficulty concentrating, social withdrawal and 
interpersonal wariness, have a moderate negative effect on 
his occupational functioning, and he is expected to have 
moderate difficulty sustaining long-term employment.  

The Veteran received VA outpatient psychiatric treatment 
between August 2004 and August 2007.  It was noted that the 
Veteran was taking medication for PTSD and bipolar II 
disorder.  During this time he consistently reported episodes 
of depression as well as flashbacks and nightmares.  The 
Veteran stated he had difficulty managing his symptoms and 
feelings of hopelessness, although he was able to work part-
time as a flight instructor 5 days per week.  He generally 
reported that he had no suicidal or homicidal thoughts, 
although on one occasion he stated that he had recently taken 
out a gun and thought about suicide.  During an appointment 
in August 2007, he was oriented and had full range of affect 
and verbal expression.  He had no hallucinations or delusions 
and his thought processes were intact.  The examiner assessed 
his GAF as 55. 

Based on the foregoing evidence, the Board concludes that the 
Veteran's PTSD symptoms do not meet the criteria for a 
disability rating in excess of the currently assigned 10 
percent prior to October 2005.  The Veteran's VA outpatient 
treatment records dated before October 2005 indicate that his 
only PTSD symptoms were difficulty sleeping, intermittent 
flashbacks, and intrusive thoughts.  He did not display any 
memory or concentration problems and there was no evidence of 
any type of hallucinations.  The examiner noted that he 
functioned well and maintained meaningful relationships.  
These symptoms represent no more than mild impairment which 
is consistent with a 10 percent rating.  

Since October 2005, the Veteran's symptoms have included more 
severe symptoms  Specifically, he reported depression, 
suicidal ideation, and visual and auditory hallucinations, 
which had not been detected during earlier examinations.  
Most significantly, the examiner opined that his symptoms 
were such that there was a moderate negative risk on his 
long-term occupational functioning, noting that the Veteran 
had decided to work part-time in an attempt to cope with his 
job difficulties.  As of August 2007, the Veteran was still 
employed only part-time, and he continued to report 
difficulty managing his symptoms of depression, nightmares, 
and flashbacks.  The Board finds that this level of 
impairment meets the criteria for a disability rating of 30 
percent.  

A disability rating higher than 30 percent is not warranted 
at any time during the appeal period.  During his VA 
examinations, the Veteran has not demonstrated symptoms such 
as flattened affect, circumstantial or circumlocutory speech, 
difficulty understanding complex commands, or any impairment 
of memory, judgment, or abstract thinking.  Although the 
Veteran demonstrates some symptoms of the higher rating, such 
as difficulty maintaining effective work and social 
relationships, his overall symptomatology more closely 
approximates a rating of 30 percent.  

The Board acknowledges the letters from T.F., the Veteran's 
private psychologist, which indicate that the Veteran's 
disability includes more severe symptoms such as flattened 
affect, circumlocutory or stereotyped speech, panic attacks, 
and memory impairment.  Each of his letters contains 
identical descriptions of these symptoms, as well as an 
assessment of the Veteran's GAF as 45 to 50 and a statement 
that "within the past few months, his GAF has fallen to 
between 35 and 40."  He does not discuss any specific 
circumstances which caused the Veteran's GAF to fluctuate.  
During the same time, the Veteran was treated by a number of 
VA medical providers, including psychiatrists, psychologists, 
and nurse practitioners, none of whom observed the symptoms 
T.F. describes.  The Board finds that the VA medical records, 
demonstrating consistent findings over time and among 
different examiners, is more probative and persuasive of the 
Veteran's symptoms than T.F.'s reports.  Therefore, the 
preponderance of the evidence does not support a disability 
rating higher than 10 percent prior to October 2005, or 
higher than 30 percent after October 2005.  

Service Connection for Peripheral Neuropathy

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury, or that 
service-connected disease or injury has chronically worsened 
the non-service-connected disability for which service 
connection is sought.  38 C.F.R. § 3.310.  Effective October 
10, 2006, VA amended 38 C.F.R. § 3.310 to implement the 
decision in Allen v. Principi, 7 Vet. App. 439 (1995), which 
addressed the subject of the granting of service connection 
for the aggravation of a nonservice-connected condition by a 
service-connected condition. See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006). The amended 38 C.F.R. § 3.310 institutes 
additional evidentiary requirements and hurdles that must be 
satisfied before aggravation may be conceded and service 
connection granted.  To whatever extent the revised 
regulation may be more restrictive than the previous one, the 
Board will afford the Veteran review under both the old and 
new versions. See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

The Veteran is seeking service connection for bilateral 
peripheral neuropathy, claimed as secondary to his service-
connected low back disorder.  His service treatment records 
indicate that he complained of back pain radiating to his 
legs on several occasions in service.  The report of a 
December 1981 retirement examination noted restriction of 
motion of the lumbar spine; however, neurological evaluation 
was normal.  

The Veteran complained of "pins and needles" in his feet in 
January and February 2003.  He was afforded a VA examination 
of his spine and related symptoms in October 2003.  The 
examiner diagnosed lumbar strain with radicular symptoms, 
meralgia paresthesia secondary to the lumbar strain, and 
bilateral peripheral neuropathy of unknown etiology.  She 
later noted that she had discussed the Veteran's history, 
EMG, and lab findings with a neurologist, who opined that the 
neuropathy was independent of the back condition.  In an 
October 2005 examination, the diagnoses included lumbar 
strain with radicular symptoms and marked degenerative disk 
disease, meralgia paresthetica secondary to lumbar strain, 
and bilateral peripheral neuropathy of unknown etiology.  The 
examiner stated that, in her opinion, these conditions had 
not changed since the 2003 examination.  She did not further 
discuss the relationship between peripheral neuropathy and 
lumbar strain.  

The claims file contains private treatment records dated 
between January 2006 and February 2007, including nerve 
conduction studies dated in November 2006.  The Veteran's 
private physician stated that the results were suggestive of 
lumbosacral radiculopathy.  

The RO ordered another VA examination to determine whether 
the Veteran in fact had peripheral neuropathy and lumbosacral 
neuropathy as distinct and separate neurological disorders of 
the lower extremities and, if so, whether the symptoms and 
manifestations of each disorder could be distinguished.  The 
Veteran underwent VA evaluations of his spine and peripheral 
nerves in June 2008.  The examiner noted that the claims 
folder had been reviewed and she specifically commented on 
the prior VA examinations.  Following physical examination, 
the diagnoses were peripheral neuropathy, both legs; and 
localized paresthesias in a right lateral femoral cutaneous 
nerve distribution.  

The examiner noted that EMG/NCV test results in 2005 and 2006 
did not document changes in an anatomic spinal nerve 
distribution.  The Veteran's current symptoms did not follow 
an anatomic spinal nerve distribution and the examiner agreed 
with prior assessments that the Veteran's neuropathy was more 
likely than not independent of his back condition.  The 
Veteran reported localized symptoms in a right lateral 
femoral cutaneous nerve distribution at the current 
examination which are typical of meralgia paresthesia.  The 
examiner commented that because meralgia paresthesia is a 
focal entrapment of the lateral femoral cutaneous nerve, it 
is not at least as likely as not that the current symptoms 
had a medical connection to the Veteran's back.  Finally, the 
examiner observed that the Veteran did not report symptoms in 
either leg in a segmental distribution that would support a 
diagnosis of radiculopathy.  

At the DRO hearing, the Veteran testified that he first 
experienced numbness in his legs within a month of injuring 
his back.  

After carefully reviewing the relevant evidence, the Board 
finds that the Veteran's peripheral neuropathy of both legs 
is not related to his service, either directly or as 
secondary to his service-connected back disability.  Although 
the evidence establishes that he currently has peripheral 
neuropathy, it does not demonstrate that such disability is 
related to his active service.  There is no documentation of 
the condition in service or within one year of separation. 

The Veteran claims that complaints began shortly after his 
in-service back injury and have continued since that time.  
His recitation of his symptoms is accepted as true.  To the 
extent that the Veteran may be competent to report on his own 
observations regarding his peripheral neuropathy of both 
lower extremities (see Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007)), the Board finds his assertions outweighed 
by the detailed opinion provided by the June 2008 VA examiner 
who discussed the Veteran's in-service and post-service 
history.  

While there are some findings on VA examination that suggest 
a relationship between the Veteran's service-connected back 
disability and his leg symptoms, the June 2008 VA examination 
included an opinion that specifically addressed the question 
of secondary service connection and found no relationship 
between the Veteran's service-connected back disability and 
the peripheral neuropathy.  The examiner specifically 
commented that the Veteran's complaints did not support a 
diagnosis of radiculopathy.  

In conclusion, the preponderance of the evidence is against 
the claim that the Veteran's peripheral neuropathy of the 
lower extremities was incurred in service and is also against 
the claim that his peripheral neuropathy of the lower 
extremities is caused or aggravated by a service-connected 
disability.  Accordingly, the claim is denied. 


ORDER

Prior to October 2005, a disability rating in excess of 10 
percent for the Veteran's service-connected PTSD is denied. 

From October 2005, a 30 percent disability rating for the 
Veteran's service-connected PTSD is granted, subject to the 
laws and regulations controlling the disbursement of monetary 
benefits.

Service connection for peripheral neuropathy, right lower 
extremity, is denied.

Service connection for peripheral neuropathy, left lower 
extremity, is denied. 


REMAND

Further development is required with regard to the issues of 
an increased rating for the Veteran's back disability and for 
service connection for hypertension and onychomycosis.  

The Veteran is seeking a disability rating in excess of the 
currently assigned 20 percent for his back disability, which 
is characterized as low back syndrome with traumatic 
arthritis at L5.  When the Veteran filed his claim in July 
2003, his condition was rated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5292, limitation of 
motion of the lumbar spine.  In September 2003, the rating 
criteria for diseases of the spine were amended, DC 5292 was 
deleted, and lumbosacral strain was thereafter rated under DC 
5237.  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Veteran's disability is considered under both the former 
and the current schedular criteria because, should an 
increased rating be warranted under the revised criteria, 
that award may not be made effective before the effective 
date of the change.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  In the present case, the Veteran's 
disability was not considered under the former schedular 
criteria, and he was not given notice of the former rating 
criteria under which his disability may be rated.  On remand, 
the Veteran should receive corrective notice and his back 
disability should be evaluated under all applicable rating 
criteria to determine the most appropriate rating.  

In an October 2005 VA examination, the Veteran's back 
disability was found to include advanced degenerative disc 
disease, for which service connection is not in effect.  The 
RO ordered another examination to determine whether 
degenerative disc disease is etiologically related to the 
service-connected lumbar strain. 

The Veteran underwent a VA evaluation of his spine and his 
lower extremities in June 2008; however, the examination is 
inadequate.  The examiner stated that no diagnostic or 
clinical tests were performed and concluded that the 
Veteran's current symptoms began after his separation from 
service and are therefore more likely than not due to 
advanced osteoarthritis that is caused by aging and not 
related to his back disability.  This opinion is insufficient 
since a condition which develops after service may yet be 
service-connected if it all of the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d).  On remand, 
the examiner should conduct whatever diagnostic tests are 
necessary to evaluate the Veteran's current back disability 
and opine as to whether the back disability which manifested 
after service may yet be related to the Veteran's in-service 
injury.  

The Veteran is also seeking service connection for 
hypertension, which he contends is caused by his service-
connected PTSD.  Private treatment records indicate that the 
Veteran had a history of hypertension in November 2000, while 
PTSD was not definitively diagnosed until October 2003.  His 
claim has been denied on the grounds that hypertension cannot 
be caused by PTSD because it had its onset before PTSD was 
diagnosed.  The Board notes, however, that the record 
contains a May 2004 letter from T.F., Ph.D., who states that 
he has treated the Veteran since 1998, and that the majority 
of his symptoms are directly related to PTSD.  No opinion was 
sought as to whether hypertension is worsened by his PTSD.  
See Allen, 7 Vet. App. at 439. 

The Veteran is seeking service connection for onychomycosis 
of toenails, which he reports began in service in Vietnam and 
has continued since that time.  There is no evidence of a 
toenail condition in the Veteran's service treatment records, 
and as a layperson he is not competent to identify the nature 
of his claimed toenail disability.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  However, he is competent to 
describe the symptoms he has experienced, including the time 
of their onset.  Jandreau, 492 F.3d at 1372.  The Veteran's 
statements indicate that his current toenail disability began 
in service.  In June 2008, the Veteran was afforded a VA 
examination in which onychomycosis was diagnosed; however, no 
opinion was sought as to whether this condition began in or 
was aggravated by service.  Once VA undertakes the effort to 
provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, VA must 
provide an adequate one or, at a minimum, notify the claimant 
why one will not or cannot be provided.  Barr v. Nicholson, 
21 Vet. App. 303 (2007).  Therefore, another examination is 
required to ascertain the likely etiology of the Veteran's 
claimed toenail condition. 

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with notice of the 
criteria for evaluating disabilities of the 
spine under the rating criteria which were in 
effect prior to September 26, 2003 and the 
rating criteria in effect since then.  

2.	Schedule the Veteran for an appropriate VA 
examination to determine the current severity 
of his back disability.  The claims folder 
must be made available to the examiner.  The 
examiner should conduct a thorough 
examination of the Veteran's spine, including 
any diagnostic tests deemed necessary to 
adequately evaluate his current disability, 
and identify any pathology found.  Based on 
the examination and review of the record, the 
examiner should complete the following: 

a.	To the extent possible, identify all 
manifestations of the Veteran's low 
back syndrome with traumatic 
arthritis.

b.	Is it at least as likely as not 
(i.e., 50 percent probability) that 
any identified back disorder, 
including degenerative disk disease, 
if present, is caused or aggravated 
by any incident of service, to 
include service-connected low back 
syndrome?

c.	If any back disability is determined 
to be unrelated to the Veteran's 
service-connected disorder, identify 
and evaluate the symptoms associated 
with each disability.  If the 
symptoms cannot be reliably 
distinguished, the examiner should so 
state. 

A complete rationale should be provided for 
any opinion expressed. 

3.	Schedule the Veteran for a VA examination to 
determine the nature and likely etiology of 
his claimed hypertension.  The claims folder 
must be made available to the examiner.  
Based on the examination and review of the 
record, the examiner should provide an 
opinion as to whether it is as least as 
likely as not (i.e., 50 percent probability) 
that the Veteran's hypertension is caused or 
aggravated by any incident of service, to 
include his current service-connected PTSD.  

A complete rationale should be provided 
for any opinion expressed. 

4.	Schedule the Veteran for an appropriate VA 
examination to determine the severity and 
likely etiology of his claimed toenail 
condition.  The claims folder must be made 
available to the examiner.  Based on the 
examination and review of the record, the 
examiner should provide an opinion as to 
whether it is as least as likely as not 
(i.e., 50 percent probability) that the 
Veteran's toenail condition is caused or 
aggravated by any incident of service.  

A complete rationale should be provided 
for any opinion expressed. 

5.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issues on appeal.  The 
Veteran's back disability should be evaluated 
under the criteria for disabilities of the 
lumbar spine that were in effect before and 
after September 26, 2003, to determine the 
most appropriate rating, keeping in mind that 
the revised criteria may not be applied to 
any time period before the effective date of 
the change.  See 38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. § 3.114 (2006).  If any 
claim remains denied, the RO should issue a 
supplemental statement of the case and afford 
the Veteran and his representative an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


